Citation Nr: 1243495	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include residuals of an in-service shrapnel injury.

2.  Entitlement to service connection for a left foot disorder, to include residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia, which denied entitlement to the aforementioned claims.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these issues.  In July 2010, the Board remanded the claims in order to allow the RO to further assist the Veteran in the development of his claim, including providing VA examinations to determine the etiology of the Veteran's claimed disorders.  In August 2011, the issues were again remanded because the Board deemed previous examinations to be inadequate.  The case has since been returned to the Board for further appellate processing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right leg disorder, to include residuals of an in-service shrapnel injury, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.

FINDING OF FACT

The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of a left foot disorder that was either caused by, or related to active military service, to include the residuals of a cold injury.


CONCLUSION OF LAW

A left foot disorder was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated April 2006, March 2007 and September 2010.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The March 2007 and September 2010 letters also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's available service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not referenced any available outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that has not already been associated with the claims folder.
With regard to the VA examination reports, and as will be explained in greater detail below, although the Board observes that the examination report dated October 2010 was inadequate, the Veteran was subsequently afforded a new VA examination in September 2011.  Review of this report shows that the VA examiner reviewed the complete claims folder, including the previous examination reports, interviewed the Veteran regarding his reported history of in-service injuries, performed a comprehensive evaluation, along with a review of diagnostic test results, and provided sound reasons and bases for her conclusion that the Veteran's claimed disability was not the result of military service.  Accordingly, the Board finds the examination report adequate upon which to base a decision in this case.

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  Here, while the Veteran's service induction and separation examination reports are of record, as well as several reports of medical treatment, it appears that his service personnel reports are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control, which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In this case, the RO requested service personnel records from the National Personnel Records Center ("NPRC") in August 2008.  In November 2008, the NPRC responded that the Veteran's service personnel records had been destroyed in a 1973 fire at the St. Louis, Missouri, repository.  Via letters dated August 2008 and November 2008, the Veteran was informed about the unavailability of his service records and was asked to provide copies of any service records that may be in his possession.  However, as noted above, there is no indication that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review of the Veteran's claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, however, because the Veteran's service treatment reports are of record and his service personnel records are not pertinent to the claim decided herein, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1110 (West 2002).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Entitlement to service connection for a left foot disorder, to include residuals of a cold injury.

The Veteran contends that he sustained frostbite to his left foot while serving in Korea in March 1952.  While he admits that he never sought treatment for the condition in service, he says that he began to experience blisters on the foot shortly after separation.  See Board hearing transcript, March 2010.

Review of the Veteran's service treatment reports reveals no evidence of complaints of, treatment for, or a diagnosis of a cold injury residual, to include frostbite.  Although a November 1951 treatment record (prior to the date of the claimed injury) shows that the Veteran was seen for complaints of painful toes and sore feet, there is no indication that he was found to have any cold injury residuals.  Additionally, a clinical evaluation during his June 1953 service separation examination revealed normal findings in all categories, including the lower extremities.

Post-service VA Medical Center ("VAMC") reports show that, in April 2006, the Veteran underwent a podiatry evaluation for complaints of bilateral, intermittent arch and heal pain.  During the examination, no pain was elicited to the arch or heel and no edema or redness to the foot was noted.  The Veteran was diagnosed with pes planus and mild hallux valgus bilaterally.  During an April 2003 mental health evaluation, the Veteran reported that he had sustained frostbite of his feet during service in the Korean War and sometimes experienced heel pain and an inability to put pressure on his feet.  He also reported that he occasionally suffered falls or missteps.

In October 2010, the Veteran was afforded VA skin and cold injury examinations.  During the skin examination, the Veteran reported constant numbness and tingling on the soles of his feet and a pins-and-needles sensation in his legs with daily flares of pain.  Upon physical examination, it was noted that more than 5 percent, but less than 20 percent, of his body area was affected with hyperpigmented patches on the ankles and the anterior and posterior lower legs.  There was pitting edema of the bilateral ankles with scaly patches consistent with stasis dermatitis over approximately 15 percent of his body surface area.  However, there was no evidence of scale or nail dystrophy and the Veteran's feet were not cold to the touch.  The examiner diagnosed the Veteran with stasis dermatitis and opined that his disorder was less likely than not related to his in-service cold injury.  In this regard, he noted that, from a dermatologic standpoint, there were no cutaneous manifestations to suggest that any of the Veteran's present dermatologic conditions were related to his history of cold exposure.  The examiner further stated that the Veteran's primary dermatologic condition was stasis dermatitis, which he opined was likely caused by his lower extremity edema.  The examiner noted that, while there was no cutaneous manifestation of residual cold injury at the time of the examination, given the Veteran's complaints of pain in the feet, he could have residual neuropathy related to his history of previous cold exposure, which would need to be evaluated by a neurologist. 

During the October 2010 VA foot examination, the Veteran complained of swelling, heat and tingling of the left foot, adding that his left foot became tingly in cold weather and really hot, but not painful, in hot weather.  Upon examination, there was evidence of painful motion, tenderness and abnormal weight bearing, with painful motion and tingling upon inversion and eversion of the foot, tenderness in the Achilles heel, numbness in the ball of the foot and callosities indicating abnormal weight bearing.  The examiner also noted skin and vascular abnormalities.  A review of x-rays taken in October 2008 revealed osteopenia, bilateral hallux valgus deformity and a questionable fracture, the result of a previous procedure or abnormality of the proximal phalanx of the 3rd toe of the left foot not seen on previous examinations or x-rays.  The examiner diagnosed the Veteran with a hallux valgus deformity of the left foot with 7 to 8 hyperpigmented spots on the plantar aspect of foot.  After noting that the Veteran had not received any post-service treatment for any condition related to frostbite of the feet, and x-rays failed to show any evidence of arthritis associated with frostbite, the examiner opined that the current diagnosis of hallux valgus was not related to any in-service cold exposure.  However, as did the examiner who performed the skin examination, the examiner noted that the Veteran could possibly have neuropathy related to his cold exposure in service. 

In September 2011, the Veteran was afforded a new VA examination, at which time, he reported that he had experienced frostbite of the bilateral feet during service and later developed blisters, but did not seek treatment for the condition during service.  He reported that he currently experienced constant numbness and intermittent burning pain in the instep and calf of the left leg, with walking and cold weather precipitating the pain but not the numbness.  After noting that her review included the Veteran's complete claims folder, the examiner noted that the Veteran's service treatment records did not indicate a diagnosis of, or a prescription for, a cold injury.  Rather, she noted that the only reference to the feet found in the service treatment records was the aforementioned November 1951 treatment report that described sore feet treated with hot soaks and APC tablets.  Upon physical examination, the examiner noted blisters on the left side of the Veteran's foot and a mild degree of cold sensitivity in the affected area.  However, there was no evidence of tingling, weakness, swelling muscle cramps after use, recurrent fungal infections, abnormal color, skin breakdown or ulceration, arthritis or stiff joints in the affected area, or changes in skin thickness.  A sensory examination revealed that the peripheral nerve of the left lower foot was affected, with decreased vibration, but normal position sense and reactions to pain/pinprick.  There was no evidence of dysesthesias.  Radial pulses in the left foot were normal, but dorsalis pedis and posterior tibial pulses were decreased.  With the exception of thin/fragile skin, skin findings in the affected area were normal.  There was no evidence of a scar or nail involvement, however, there was mild edema in the bilateral feet.  X-rays revealed a mild to moderate bilateral hallux valgus deformity with associated medial shift of the metatarsophalangeal joint.  The VA examiner concluded that the Veteran's diagnosed conditions were less likely than not incurred in, or caused by, the claimed in-service cold injury.  In this respect, she again noted that there was no evidence of a cold injury in the Veteran's service treatment records and no current clinical findings consistent with a prior cold injury.  She further noted that x-rays also failed to reveal any evidence of a prior cold injury.

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder, to include residuals of a cold injury.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  In the instant case, the Board finds that, although the Veteran was diagnosed during both VA examinations with hallux valgus and an abnormality of the proximal phalanx of the 3rd toe of the left foot or metatarsophalangeal joint, both VA examiners concluded that the Veteran did not have a current left foot disability caused by, or otherwise related to, active military service, to include as a result of a cold injury.  Moreover, during the most recent VA examination, the examiner noted that the Veteran did not have any frostbite scars or other evidence of a cold weather-related injury.  

In addition to the medical evidence, the Board has considered the Veteran's lay reports of intermittent symptomatology since service.   Despite the absence of complaints or findings in service, the Board recognizes that the Veteran is competent to report experiencing numbness and pain of the feet, and there is no reason to doubt his credibility in that regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (holding that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).  Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts continuity of symptomatology since service, the Court has held that medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, however, the Veteran has not claimed continuous symptomatology, but rather intermittent symptoms.  Moreover, as a lay person, the Veteran is not competent to offer a medical opinion linking intermittent symptoms to an injury that he has claimed occurred more than half a century ago.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). 

In this instance, two competent VA examiners considered the Veteran's reported history as to the symptoms he experienced during and since service, but ultimately found that the current pathology present in the left foot is less likely than not related to a cold injury in service.  The Board finds these opinions to be the most probative evidence of record as to whether the Veteran has a current disability of the left foot that is the result a disease or injury in service.  

Accordingly, while the Board sympathizes with the Veteran's belief that his left foot disorders are the result of some incident of service, the Board concludes that the probative evidence of record is against the Veteran's claim.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left foot disorder, to include residuals of a cold injury, is denied.


REMAND

The Veteran contends that, while serving in Korea as a combat engineer/carpenter, he was wounded in the right leg by shrapnel from artillery fire.  See Board hearing transcript, March 2010.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In this case, as noted above, the Board previously remanded the Veteran's claim in order to allow him to undergo an additional VA examination.  Review of the  October 2012 VA muscle injury examination, however, reveals that, despite all indications in the body of the examination report, which appear to state that the Veteran does not have a muscle injury from an in-service shrapnel wound, the examiner nonetheless concluded that the claimed condition was at least as likely as not incurred in, or caused by, the claimed in-service injury, event or illness.  While this appears to be inconsistent with the reported examination findings, the Court has held that the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, the stated rationale for the opinion was that the Veteran denied injury to the right muscle group XIV.  However, as noted above, the Veteran has been diagnosed as having dementia, and therefore, this rationale is inadequate.  See, e.g., August 2011 Board remand.  Further, the Veteran has presented sworn testimony regarding the nature of the incident that gave rise to an in-service right leg injury.  See March 2010 Board hearing testimony.  In addition, the examiner failed to provide a diagnosis of any condition of the Veteran's right leg, despite a previous examination, which revealed diagnoses of scars, skin changes to the bilateral legs probably secondary to chronic venous stasis (except scar mid anterior aspect of right leg), and an unusual gait pattern.  

Accordingly, although it regrets the necessity of another remand, the Board nonetheless finds that such action is necessary in order to obtain an examination addendum from the examiner who performed the October 2012 examination so that he may clarify his opinion and provide a diagnosis for any right leg disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC should arrange for the VA examiner who performed the October 2012 muscle injury examination to review his examination report.  The examiner should specifically note a diagnosis for any conditions/disorders found on the Veteran's right leg during the examination.   Thereafter, he must opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any such disorder(s)  (to not only include any muscle injury, but also any other disorder(s) of the right leg diagnosed) is related to active duty service.  All opinions must be accompanied by a complete rationale.  The Board notes that a rationale that includes that the Veteran denied injury to the right muscle group XIV or to the right leg is inadequate given the Veteran's diagnosis of dementia and his sworn testimony regarding the in-service right leg injury.  See, e.g., August 2011 Board remand; March 2010 Board hearing testimony.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

2.  If the examiner who performed the October 2012 examination is no longer available, the Veteran should be scheduled for a new VA examination within the appropriate specialty to determine if he has any current residuals of a shrapnel injury to the right leg to include muscle group XIV.  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder must be made available to the examiner for review prior to examination. The examiner must review the entire claims folder, to include the Veteran's available service treatment records, post-service treatment records and previous examination reports, and the examiner must note in the examination report that the Veteran's personal history of his injury has been considered.

The examiner should list any current diagnoses of the Veteran's right leg, including any identifiable scars or skin discoloration, and should render an opinion as to whether any currently diagnosed disorder(s) is at least as likely as not related to the Veteran's military service.  All opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


